                        Case 3:20-mj-00127                   Document 7              Filed 06/05/20             Page 1 of 2




                                            UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF OREGON

    UNITED STATES OF AMERICA                                                                                   ORDER SETTING CONDITIONS
                        V.                                                                                                   OF RELEASE

    David Aaron Shelofsky                                                                                                  Case Number: 3:20-00127M


IT IS ORDERED that the release of the defendant is subject to the following conditions:

(1)         The defendant shall not commit any offense in violation offederal, state or local law while on release in this case.

(2)         The defendant must cooperate in the collection ofa DNA sample if the collection is authorized by 42 U.S.C § 14135a.

(3)        The defendant shall immediately advise the court through pretrial services or defense counsel in writing of any change in
          address and telephone number.

(4)        The defendant shall appear at all proceedings as required and shall suiTender for service of any sentence imposed as directed.
          The defendant shall next appear as directed by U.S. District Court.

                                                          Additional Conditions of Release

IT IS FURTHER ORDERED that the defendant be released provided that the defendant:
     •  Report as directed by the u.S. Pretrial services office.
     •  Find and maintain gainful full-time employment, approved schooling or a full-time combination of both, as directed and
          approved by Pretrial Services.
      •   Do not change place of residence without the prior approval ofu.S. Pretrial services.
      •   The defendant is not to open any new financial accounts or lines of credit without the prior approval ofpretrial services.
      •   Abide by executive order of the Governor of oregon regarding covID-19.
      •   No financial transactions (either directly or indirectly through others) of more than $500 without the prior approval ofu.S.
          Pretrial Services. This includes but is not limited to entering into any agreements to loan or receive money` lines of credit`
          purchases, Sales9 etc.
      •   The defendant shall have one checking and one savings account that is disclosed to u.S. Pretrial services. The defendant shall
          have no business accounts or accounts in other people's name over which he has any actual or apparent ability to control. He
          agrees to submit monthly statements to U.S. Pretrial Services.
      •   No contact (directly or indirectly) with the victims identified in the complaint and others (names will be forthcoming).
      •   No direct or indirect involvement in any transactions involving real estate without prior approval ofu.S. Pretrial services.



                                                         Advice of Penalties and Sanctions

TO THE DEFENDANT:

          YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

           A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest. a revocation of
release, an order of detention, forfeiture of bond, and a prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

          The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not more than ten
years. if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a misdemeanor.   This sentence shall be in addition
to any other sentence.

          Federal law makes it a crime punishable by up to ten years of imprisonment. and a $250,000 fine or both to intimidate or attempt to intimidate
a witness. victim, juror, informant or officer of the court. or to obstruct a criminal investigation. It is also a crime punishable by up to ten years of
imprisonment, a $250.000 fine or both, to tamper with a witness, victim or informant. or to retaliate against a witness` victim or informant, or to threaten
or attempt to do so.

          If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
I
                       Case 3:20-mj-00127                  Document 7             Filed 06/05/20                Page 2 of 2



prosecuted for failing to appear or surrender and additional punishment may be imposed.       If you are convicted of:

(I)         an offense punishable by death, life imprisonment, or imprisonment for a ten offifteen years or more, you shall be fined not more than
          $250,000 or imprisoned for no more than ten years, or both;

(2)        an offense punishable by imprisonment for a term offive years ormore, but less than fifteen years. you shall be fined not more than $250.000
          or imprisoned for no more than five years, or both;

(3)        any other felony, you shall be fined not more than $250,000 or imprisoned no more than two years, or both;

(4)        a misdemeanor, you shall be fined not more than sloo.000 or imprisoned not more than one year. or both;

           A ten of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.      [n addition, a
failure to appear may result in the forfeiture of any bond posted.

                                                           Acknowledgment of Defendant

           I acknowledge that I am the defendant in this case and that I am aware of the co                    e.   I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed. I am                                       ns set forth above.
                                                                                    qEHil


                                                                                                                         of Defendant



                                                                                                               City, State & Zip


Special Needs Finding:
Based upon the above conditions, including the conditions relating to:
I       Alcohol detection
I        Drug detection
I        Computer monitoring
The Court is reasonably assured the defendant will appear as directed and not pose a danger to the community or any other person.

Directions to tlie United States Marshal
E'      The defendant is ORDERED released after processing.
I       The defendant is ORDERED temporarily released.
I        The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk, Pretrial Services or
         judicial offlcer that the defendant has posted bond and/or complied with all other conditions for release including space
         availability at a community corrections center or residential treatment facility. If still in custody. the defendant shall be
          produced before the duty Magistrate Judge on                                                    at


Date:       June5,2020



                                                                                                     Signature of Judicial Officer
                                                                                                          Youlee Yim You
                                                                                                         U.S. Magistrate Judge

                                                                                                  Name and Title of Judicial Officer


cc :      Defendan t
          US Attorney
          US Marshal
          Pretrial Services




2
